DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

If the exception under 35 U.S.C. 102(b)(2)(C) is properly invoked, a disqualified U.S. patent document is not prior art under 35 U.S.C. 102(a)(2) as of its effectively filed date (for both anticipation and obviousness rejections), but it may still be used as prior art under 35 U.S.C. 102(a)(1) as of its publication or issue date. In addition, the examiner may make a subsequent, 

4.	Claims 1, 5-7, 14 and 15 are rejected under AIA  35 U.S.C. 102(a)(1)(2) as being anticipated by Sato et al. (English Translation of Japanese Publication 2005 210573 08-2005, hereinafter Sato). 
Regarding claim 1, Sato discloses a search apparatus comprising: 
at least one memory configured to store one or more instructions; and at least one processor (Sato, pages 4-5, processing unit and memory) configured to execute the one or more instructions to: 
store video index information including correspondence information which associates a type of one or a plurality of objects extracted from a video with a motion of the object (Sato, pages 6-7, store in a table “index” extracted object(s) information including motion information such as which positions the object moved past, trajectory information such as whether or not those passing through a specific time, first and last appearance time or frame numbers of the object, type of object such as a person or a vehicle, shape of the object, etc.);
acquire a search key associating the type of one or the plurality of objects as a search target with the motion of the object (Sato, pages 11-15, receive a search condition such as “a person moving to the right”); and
	search the video index information on the basis of the search key (Sato, pages 11-15, search the video object information according to the received search condition).

Regarding claim 5, Sato discloses the search apparatus according to claim 1, wherein the video index information further indicates a temporal change of the motion of Sato, pages 6-7, store in a table “index” extracted object(s) information including motion information such as which positions the object moved past, trajectory information such as whether or not those passing through a specific time, first and last appearance time or frame numbers of the object, type of object such as a person or a vehicle, shape of the object, etc.; pages 11-15, the received search condition “a person moving to the right” indicates temporal change of the motion of the object).

Regarding claim 6, Sato discloses the search apparatus according to claim 1, wherein the video index information further includes a feature of an appearance of the object, and wherein the processor is further configured to execute the one or more instructions to acquire the search key that further indicates the feature of the appearance of the object as the search target (Sato, pages 6-7, store in a table “index” extracted object(s) information including motion information such as which positions the object moved past, trajectory information such as whether or not those passing through a specific time, first and last appearance time or frame numbers of the object).

	Regarding claim 7, Sato discloses the search apparatus according to claim 1, wherein the correspondence information further includes information for identifying a video file from which each object having each motion is extracted, and a position in the video file (Sato, pages 6-7, store in a table “index” extracted object(s) information including motion information such as which positions the object moved past, trajectory information such as whether or not those passing through a specific time, time in the video or frame numbers of the video file where the object first and last appeared).

	Regarding claims 14 and 15, these claims comprise limitations substantially the same as claim 1; therefore they are rejected by similar rationale. Sato discloses storage medium media such as HDD (Hard Disk Drive) or RAM (Random Access Memory) (see page 5)

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

6.	Claims 2 and 3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sato, as applied to claim 1 above, in view of Yanagisawa (English Translation of Japanese Publication 2001075976 03-2001). 
Regarding claim 2, Sato discloses the search apparatus according to claim 1, wherein the correspondence information includes types of the plurality of objects as disclosed in claim 1 above, but does not explicitly disclose motions of the plurality of objects are indicated by a change of a relative positional relationship between the plurality of objects.
Yanagisawa discloses motions of the plurality of objects are indicated by a change of a relative positional relationship between the plurality of objects (Yanagisawa, para. 0015, discloses corresponding information including spatial relationship between objects and index including time at which the relationship started and ended).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yanagisawa’s features into Sato’s invention for enhancing user’s search experience by providing spatial relationship between objects detected in a video.

Regarding claim 3, Sato-Yanagisawa discloses the search apparatus according to claim 2, wherein the motions of the plurality of objects include at least one of a motion in which the plurality of objects approach each other, a motion in which the plurality of objects move away from each other, and a motion in which the plurality of objects maintain a certain distance from each other (Yanagisawa, para. 0015, discloses corresponding information including spatial relationship between objects and index including time at which the relationship started and ended).
The motivation and obviousness arguments are the same as claim 2.

7.	Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sato, as applied to claim 1 above, in view of Kanda et al. (English Translation of Japanese Publication 2002/0161798, hereinafter Kanda).
Regarding claim 4, Sato discloses the search apparatus according to claim 1, but does not explicitly disclose wherein the motion of the object includes at least one of standing still and wandering.
Kanda discloses wherein the motion of the object includes at least one of standing still and wandering (Kanda, para. 0108, the feature amount of "movement" is defined such that, for example, data with absolutely no movement are "0"). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanda’s features into Sato’s invention for enhancing user’s search experience by detecting standing-still objects in a video.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/Primary Examiner, Art Unit 2484